Opinion by
Judge Pryor:
We are not prepared to say that it was an abuse of legislative discretion to exempt the property of the appellee from the payment of all taxes. Public improvements as well as charitable institutions *239are often released from the payment of taxes, by reason of the benefits accruing to the public, and to enable those controlling them to continue their use, that the public benefits may be enjoyed. The appellee is a charitable institution organized for the purpose of protecting its members and sustaining the widows and children of such members as may die.

M. Yoeman, for appellant.


J. F. Clay, for appellee.

While the dispensation of their charity is confined to particular persons in some manner connected with its organization, and may be, withheld at the pleasure of the order, still the public benefits derived from the organization were deemed ample consideration for the exemption. That a portion of the building is rented or not used for the purposes of the order is no reason why the exemption should not be made. The purpose of the renting is to enable the parties to discharge the indebtedness of the order created in the construction of the building, and if not, this court will not inquire into the propriety of such legislation. All such exemptions are made upon grounds of public policy, and the legislature must change the law, and not the court, when deemed expedient to do so.
Judgment affirmed.